                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 1 of 10



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                              WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
8

9
     DESIREE ABELHOUZEN,      ) Case No.
                              )
10   Plaintiff,               ) COMPLAINT AND JURY DEMAND
11
                              )
            vs.               ) JURY DEMAND
12                            )
13
     RECEIVABLES   PERFORMANCE)
     MANAGEMENT, LLC,         )
14                            )
     Defendant.               )
15

16                                        NATURE OF ACTION
17
               1.        Plaintiff Desiree Abelhouzen (“Plaintiff”) brings this action against
18
     Defendant Receivables Performance Management, LLC (“Defendant”) pursuant to the
19

20   Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
21
                                      JURISDICTION AND VENUE
22
               2.        This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28
23
     U.S.C. § 1331.
24

25             3.        Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
26
     the acts and transactions giving rise to Plaintiff’s action occurred in this district and
27
     where Defendant transacts business in this district.
28


     Complaint - 1                                                     Thompson Consumer Law Group, PC
                                                                       5235 E. Southern Ave. D106-618
                                                                       Mesa, AZ 85206
                                                                       Telephone: (602) 388-8875
                                                                       Facsimile: (866) 317-2674
                                                                       arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 2 of 10



1                         THE FAIR DEBT COLLECTION PRACTICES ACT
2
               4.        Congress enacted the FDCPA to “eliminate abusive debt collection
3

4
     practices, to ensure that debt collectors who abstain from such practices are not

5    competitively disadvantaged, and to promote consistent state action to protect
6
     consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,
7

8
     577 (2010) (citing 15 U.S.C. § 1692(e)).

9              5.        To protect consumers and ensure compliance by debt collectors, “the
10
     FDCPA is a strict liability statute.” Johnson v. Riddle, 305 F.3d 1107, 1122 (10th Cir.
11
     2002).
12

13             6.        The FDCPA is a “remedial statute,” and so “should be construed liberally
14
     in favor of the consumer.” Riddle, 305 F.3d at 1117.
15
               7.        “A single violation of the FDCPA is sufficient to state a claim.” Soren v.
16

17   Equable Ascent Fin., LLC, No. 2:12-CV-00038, 2012 WL 2317362, at *2 (D. Utah June
18
     18, 2012) (citing Taylor v. Perrin, 103 F.3d 1232, 1238 (5th Cir.1997)). “Plaintiffs who
19
     prove a violation of the FDCPA are entitled to statutory damages irrespective of the
20

21   ability to prove actual damages.” Id.
22             8.        Whether a collection letter violates the FDCPA is assessed under the least
23
     sophisticated consumer standard. “[T]he courts consider ‘how the least sophisticated
24

25   consumer—one not having the astuteness of a ‘Philadelphia lawyer’ or even the

26   sophistication of the average, everyday, common consumer—understands the notice he
27
     or she receives.” Kalebaugh v. Berman & Rabin, P.A., 43 F. Supp. 3d 1215, 1220 (D.
28
     Kan. 2014) (quoting Ferree v. Marianos, 129 F.3d 130, 1997 WL 687693, at *1 (10th
     Complaint - 2                                                      Thompson Consumer Law Group, PC
                                                                        5235 E. Southern Ave. D106-618
                                                                        Mesa, AZ 85206
                                                                        Telephone: (602) 388-8875
                                                                        Facsimile: (866) 317-2674
                                                                        arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 3 of 10



1    Cir. Nov. 3, 1997); see also Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993)
2
     (“The basic purpose of the ‘least-sophisticated consumer’ standard is to ensure that the
3

4
     FDCPA protects all consumers, the gullible as well as the shrewd.”).

5                                                   PARTIES
6
               9.        Plaintiff is a natural person.
7

8
               10.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

9              11.       Defendant is an entity who at all relevant times was engaged, by use of the
10
     mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as
11
     defined by 15 U.S.C. § 1692a(5).
12

13             12.       Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).
14
                                         FACTUAL ALLEGATIONS
15
               13.       Plaintiff is a natural person allegedly obligated to pay a debt.
16

17             14.       Plaintiff’s alleged obligation arises from a transaction in which the
18
     money, property, insurance, or services that are the subject of the transaction were
19
     incurred primarily for personal, family, or household purposes—namely, personal
20

21   satellite television services (the “Debt”).
22             15.       Defendant uses instrumentalities of interstate commerce or the mails in a
23
     business the principal purpose of which is the collection of any debts.
24

25             16.       Defendant regularly collects or attempts to collect, directly or indirectly,

26   debts owed or due, or asserted to be owed or due, another.
27
               17.       On or around April 2016, Plaintiff obtained satellite television services
28
     from Dish Network (“Dish”).
     Complaint - 3                                                         Thompson Consumer Law Group, PC
                                                                           5235 E. Southern Ave. D106-618
                                                                           Mesa, AZ 85206
                                                                           Telephone: (602) 388-8875
                                                                           Facsimile: (866) 317-2674
                                                                           arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 4 of 10



1              18.       When Plaintiff’s contract expired on or around April 2018, she terminated
2
     her services and mailed her equipment back to Dish.
3

4
               19.       Despite terminating her services with Dish, Dish continued to

5    automatically bill and process a monthly payment for over two years.
6
               20.       On or around June 2020, Plaintiff discovered Dish’s erroneous billing and
7

8
     unauthorized payment activity.

9              21.       Accordingly, Plaintiff contacted her bank to stop the payments.
10
               22.       Subsequently, Dish began calling Plaintiff seeking to collect the Debt.
11
               23.       After explaining the history of the account to Dish, it sent her a final bill
12

13   for $36.31, dated September 6, 2020.
14
               24.       Although Plaintiff disagreed with the bill—given she had been making
15
     payments for over two years despite closing her account and mailing back her
16

17   equipment—she decided to pay it rather than deal with the hassle.
18
               25.       On October 6, 2020, Dish sent Plaintiff another bill—adding $318.11 for
19
     the equipment she had previously returned.
20

21             26.       On October 8, 2020, Plaintiff’s husband, Tim Abelhouzen, called Dish
22   regarding the Debt.
23
               27.       Mr. Abelhouzen spoke with Dish agent or employee “Bea.”
24

25             28.       Bea advised that the account has a balance of $354.24.

26             29.       Bea confirmed the additional $318.11 resulted from the alleged
27
     unreturned equipment.
28


     Complaint - 4                                                        Thompson Consumer Law Group, PC
                                                                          5235 E. Southern Ave. D106-618
                                                                          Mesa, AZ 85206
                                                                          Telephone: (602) 388-8875
                                                                          Facsimile: (866) 317-2674
                                                                          arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 5 of 10



1              30.       Mr. Abelhouzen explained that Plaintiff had returned the equipment on or
2
     around April 2018.
3

4
               31.       Mr. Abelhouzen also explained how Dish continued to take payment from

5    Plaintiff for over two years despite her having closed the account, noting that the
6
     unauthorized payments well exceeded the disputed equipment balance.
7

8
               32.       Bea agreed that Plaintiff was not responsible for unreturned equipment,

9    confirming a balance of $36.31.
10
               33.       Mr. Abelhouzen paid the $36.31.
11
               34.       Before ending the call, Mr. Abelhouzen obtained confirmation from Bea
12

13   that the account had a $0.00 balance.
14
               35.       In connection with the collection of the Debt, Defendant sent Plaintiff
15
     written communication dated October 14, 2020.
16

17             36.       A true and correct copy of Defendant’s October 14, 2020 letter is attached
18
     as Exhibit A.
19
               37.       Defendant’s October 14, 2020 letter was its initial communication with
20

21   Plaintiff with respect to the Debt.
22             38.       Defendant’s October 14, 2020 letter states that Plaintiff owes the Debt.
23
               39.       Defendant’s October 14, 2020 letter identifies the balance of the Debt as
24

25   $318.11.

26             40.       In response, Plaintiff, via Mr. Abelhouzen, sent Defendant a timely
27
     written dispute dated November 6, 2020 via certified mail.
28


     Complaint - 5                                                        Thompson Consumer Law Group, PC
                                                                          5235 E. Southern Ave. D106-618
                                                                          Mesa, AZ 85206
                                                                          Telephone: (602) 388-8875
                                                                          Facsimile: (866) 317-2674
                                                                          arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 6 of 10



1              41.       A true and correct copy of the November 6, 2020 letter and certified mail
2
     receipt is attached as Exhibit B.
3

4
               42.       Defendant received the November 6, 2020 letter on November 12, 2020.

5              43.       Despite receiving the November 6, 2020 dispute letter, Defendant
6
     continued its efforts to collect the Debt without first verifying it.
7

8
               44.       In connection with the collection of the Debt, Defendant sent Plaintiff

9    written communication dated January 9, 2021.
10
               45.       A true and correct copy of Defendant’s January 9, 2021 letter is attached
11
     as Exhibit C.
12

13             46.       At no point prior to January 9, 2021 did Defendant send Plaintiff
14
     verification of the Debt.
15
                                            COUNT I
16
                                    VIOLATION OF 15 U.S.C. § 1692e
17
               47.       Plaintiff repeats and re-alleges each factual allegation above.
18

19             48.       The FDCPA creates a broad, flexible prohibition against the use of
20
     misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C.
21
     § 1692e; Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th Cir.
22

23   2002) (citing legislative history reference to the FDCPA’s general prohibitions which

24   “will enable the courts, where appropriate, to proscribe other improper conduct which is
25
     not specifically addressed”).
26

27

28


     Complaint - 6                                                         Thompson Consumer Law Group, PC
                                                                           5235 E. Southern Ave. D106-618
                                                                           Mesa, AZ 85206
                                                                           Telephone: (602) 388-8875
                                                                           Facsimile: (866) 317-2674
                                                                           arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 7 of 10



1              49.       Included as an example of conduct that violates section 1692e is the false
2
     representation of the character, amount, or legal status of a debt. 15 U.S.C. §
3

4
     1692e(2)(A).

5              50.       Thus, the plain-language of the FDCPA makes it clear that under the strict
6
     liability framework, any false representation as to the amount of the debt is sufficient to
7

8
     show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th

9    Cir. 2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make
10
     false claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991,
11
     995 (7th Cir. 2003) (“under § 1692e ignorance is no excuse”).
12

13             51.       Congress, recognizing that it would be impossible to foresee every type of
14
     deceptive collection misbehavior, expressly included in the FDCPA a catchall
15
     provision, prohibiting “[t]he use of any false representation or deceptive means to
16

17   collect or attempt to collect any debt or to obtain information concerning a consumer.”
18
     15 U.S.C. § 1692e(10).
19
               52.       The FDCPA is intended to be “comprehensive, in order to limit the
20

21   opportunities for debt collectors to evade the under-lying legislative intention,” and
22   therefore the same conduct may violate multiple sections of the Act. Clark v. Capital
23
     Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing FTC
24

25   Official Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).

26             53.       Defendant violated 15 U.S.C. § 1692e by using any false, deceptive, or
27
     misleading representation or means in connection with the collection of the Debt.
28
               WHEREFORE, Plaintiff prays for relief and judgment, as follows:
     Complaint - 7                                                      Thompson Consumer Law Group, PC
                                                                        5235 E. Southern Ave. D106-618
                                                                        Mesa, AZ 85206
                                                                        Telephone: (602) 388-8875
                                                                        Facsimile: (866) 317-2674
                                                                        arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 8 of 10



1                     a) Adjudging that Defendant violated 15 U.S.C. § 1692e;
2
                      b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
3

4
                         1692k(a)(2)(A), in the amount of $1,000.00;

5                     c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
6
                      d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this
7

8
                         action pursuant to 15 U.S.C. § 1692k(a)(3);

9                     e) Awarding     Plaintiff   pre-judgment   and    post-judgment        interest     as
10
                         permissible by law; and
11
                      f) Awarding such other and further relief as the Court may deem just and
12

13                       proper.
14
                                             COUNT II
15                                   VIOLATION OF 15 U.S.C. § 1692f
16
               54.       Plaintiff repeats and re-alleges each factual allegation above.
17
               55.       The FDCPA prohibits the use of unfair or unconscionable means to
18

19   collect debts. See 15 U.S.C. § 1692f.
20
               56.       In addition to the non-exhaustive list of conduct that violates the FDCPA,
21
     § 1692f “allows a court to sanction improper conduct the FDCPA fails to address
22

23   specifically.” Turner v. Professional Recovery Services, Inc., 956 F. Supp. 2d 573, 580

24   (D.N.J. 2013) (quoting Adams v. Law Offices of Stuckert & Yates, 926 F. Supp. 521,
25
     528 (E.D. Pa. 1996)).
26

27
               57.       Defendant violated 15 U.S.C. § 1692f by using unfair or unconscionable

28   means against Plaintiff in connection with the collection of the Debt.
     Complaint - 8                                                         Thompson Consumer Law Group, PC
                                                                           5235 E. Southern Ave. D106-618
                                                                           Mesa, AZ 85206
                                                                           Telephone: (602) 388-8875
                                                                           Facsimile: (866) 317-2674
                                                                           arinkleib@ThompsonConsumerLaw.com
                     Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 9 of 10



1              WHEREFORE, Plaintiff prays for relief and judgment, as follows:
2
                      a) Adjudging that Defendant violated 15 U.S.C. § 1692f;
3

4
                      b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

5                        1692k(a)(2)(A), in the amount of $1,000.00;
6
                      c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);
7

8
                      d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

9                        action pursuant to 15 U.S.C. § 1692k(a)(3);
10
                      e) Awarding     Plaintiff   pre-judgment   and    post-judgment        interest     as
11
                         permissible by law; and
12

13                   Awarding such other and further relief as the Court may deem just and
14
                                            COUNT III
15                                 VIOLATION OF 15 U.S.C. § 1692g(b)
16
               58.       Plaintiff repeats and re-alleges each factual allegation above.
17
               59.       If a consumer requests validation, “the debt collector shall cease collection
18

19   of the debt . . . until the debt collector obtains verification” and mails such verification
20
     to the consumer. 15 U.S.C. § 1692g(b).
21
               60.       Defendant violated 15 U.S.C. § 1692g(b) by, after having received a
22

23   timely written communication from Plaintiff disputing the Debt, continuing collection

24   without having first obtained and mailed Plaintiff verification of the Debt.
25
               WHEREFORE, Plaintiff prays for relief and judgment, as follows:
26

27
                      a) Adjudging that Defendant violated 15 U.S.C. § 1692g(b);

28


     Complaint - 9                                                         Thompson Consumer Law Group, PC
                                                                           5235 E. Southern Ave. D106-618
                                                                           Mesa, AZ 85206
                                                                           Telephone: (602) 388-8875
                                                                           Facsimile: (866) 317-2674
                                                                           arinkleib@ThompsonConsumerLaw.com
                 Case 2:21-cv-00331-TSZ Document 1 Filed 03/11/21 Page 10 of 10



1                     b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §
2
                         1692k(a)(2)(A), in the amount of $1,000.00;
3

4
                      c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

5                     d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this
6
                         action pursuant to 15 U.S.C. § 1692k(a)(3);
7

8
                      e) Awarding     Plaintiff   pre-judgment    and   post-judgment        interest     as

9                        permissible by law; and
10
                      f) Awarding such other and further relief as the Court may deem proper.
11
                                              TRIAL BY JURY
12

13             61.       Plaintiff is entitled to and hereby demands a trial by jury.
14

15   Dated: February 25, 2021
                                                      Respectfully submitted,
16

17                                                    s/Amorette Rinkleib
                                                      Amorette Rinkleib WSBA# 48626
18
                                                      Thompson Consumer Law Group, PC
19                                                    5235 E. Southern Ave., D106-618
                                                      Mesa, AZ 85206
20
                                                      Telephone (602) 899-9189
21                                                    Facsimile: (866) 317-2674
                                                      arinkleib@ThompsonConsumerLaw.com
22                                                    Attorney for Plaintiff
23

24

25

26

27

28


     Complaint - 10                                                        Thompson Consumer Law Group, PC
                                                                           5235 E. Southern Ave. D106-618
                                                                           Mesa, AZ 85206
                                                                           Telephone: (602) 388-8875
                                                                           Facsimile: (866) 317-2674
                                                                           arinkleib@ThompsonConsumerLaw.com
